United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 97-1168
                                  _____________

Julie H. Lee,                              *
                                           *
             Plaintiff - Appellant,        *
                                           *
       v.                                  * Appeal from the United States
                                           * District Court for the District
State of Minnesota, Department             * of Minnesota.
of Commerce; James E. Ulland,              *
Commissioner; Tammy McGlone,               *
individually and in her official capacity, *
                                           *
             Defendants - Appellees.       *
                                    _____________

                                Submitted: October 22, 1997
                                    Filed: August 18, 1998
                                 _____________

Before BEAM and FLOYD R. GIBSON, Circuit Judges, and WEBB,1 District Judge.
                            _____________

FLOYD R. GIBSON, Circuit Judge.

      Julie H. Lee appeals from the district court's2 order granting the State of
Minnesota, Department of Commerce (the "State") summary judgment in this gender


      1
        The HONORABLE RODNEY S. WEBB, United States District Judge for the
District of North Dakota, sitting by designation.
      2
        The HONORABLE RICHARD H. KYLE, United States District Judge for the
District of Minnesota.
discrimination case. Because we conclude that Lee has failed to present evidence that
raises a reasonable inference that her gender was a determinative factor in the adverse
employment decision, we affirm. In addition, Lee appeals the district court's order
dismissing her retaliation claim against Tammy McGlone, the Director of Personnel for
the Department of Commerce. Because we conclude that Lee failed to raise this
argument to the district court, we affirm the district court's dismissal of this claim.

I.    BACKGROUND

        Lee works for the Department of Commerce (the "Department") as a Commerce
Analyst 2. In October of 1993, Lee applied to the Department of Employee Relations
("DOER") for a reallocation3 of her position from an Analyst 2 to an Analyst 3.
Initially, John Gross, Lee's supervisor, supported her request for a reallocation because
he believed that Lee was performing the work of an Analyst 3. On November 19,
1993, Gross relayed to Lee that Patrick Nelson, the Deputy Commissioner of
Commerce, had informed him that the Department wanted only one Analyst 3 in Lee's
section.

       On December 9, 1993, McGlone sent a memorandum to DOER which indicated
that the Department did not support Lee's reallocation request. In particular, McGlone
reported that "[c]urrently, the life and health section of policy analysis does have a lead
worker assigned in the Analyst 3 position. It has never been the divisions [sic] practice
to have more than one lead worker. . . . The structure of the division does not support
two lead workers." J.A. at 60. On December 27, 1993, James E. Ulland, the
Commissioner of Commerce, sent a memorandum to Lee similarly communicating to
her that "the [A]nalyst 3 positions are quite limited. In fact, there is only one


      3
        Reallocation is defined as a "reclassification resulting from significant changes
over a period of time in the duties and responsibilities of a position." Minn. Stat. Ann.
§ 43A.02, subd. 35 (West 1988).

                                           -2-
designated for your group. . . . It would be very difficult to justify going to two lead
workers." Id. at 120.

        Lee believes that McGlone's response to DOER provided false and misleading
information about the current and prior male Analyst 3s' duties and about Lee's duties.
Specifically, Lee claims that "leadwork" had not been an issue for the Analyst 3
position until it was applied to her as the first female candidate. Neither the current nor
the former male Analyst 3s performed the "leadwork" component of the position as that
component was now being applied to Lee as a standard requirement for an Analyst 3.
Lee further believes that this leadwork information came from Betsy Kostuch,
McGlone's subordinate, and that McGlone instructed Kostuch to find some basis for
denying Lee's reallocation request. For instance, Kostuch stated that McGlone
instructed her "to go up to DOER and get the whole file [regarding Lee's reallocation]
. . . and to go through it and make sure that there wasn't anything in there that . . .
would incriminate" McGlone in trying to prevent Lee's reallocation. Id. at 92.

       On January 3, 1994, Gross informed McGlone that he believed that she had not
accurately described Lee's duties and accomplishments. Again, Gross endorsed Lee's
reallocation to an Analyst 3, while acknowledging that "management doesn't want to
expand the number of Senior Analysts in the Life and Health Section." Id. at 62.

       On January 10, 1994, DOER reported to Lee that the reallocation process had
been suspended after receiving information from McGlone that the Department had
resolved the issue. Consequently, the Minnesota Association of Professional
Employees ("MAPE" or the "union") filed a grievance on Lee's behalf alleging gender
discrimination regarding the leadwork criteria as well as interference with the
reallocation process. John Ingrassia, the supervisor of Lee's section, agreed that there
were "overtones of sex discrimination" against Lee in not being reallocated to an
Analyst 3. Id. at 75. Ingrassia also noted that "there was an obvious good-ol'-boy
network type of thing" against Lee by the three other male analysts. Id.

                                           -3-
       On January 12, 1994, after receiving DOER's definition of leadwork,4 Gross
informed Lee that she was not performing leadwork and withdrew his support for her
reallocation. Gross further acknowledged that, since the current male Analyst 3 did not
perform his job according to this definition of leadwork, his duties would have to be
changed to fit this concept of leadwork.

       In the meantime, DOER resumed work on Lee's reallocation request, assigning
Suzanne Brothen, who worked in DOER's staffing division, to review or "audit" this
request. To determine whether Lee should receive her reallocation, Brothen spoke with
Lee about her job duties and also consulted the applicable job descriptions for Analyst
2 and 3. Brothen further reviewed information that she received from the Department,
including Gross's initial letter of support and a letter from Deputy Commerce
Commissioner Nelson which indicated that the Department wanted to have only one
Analyst 3 position in Lee's area. After analyzing this information, Brothen denied Lee's
reallocation request because Lee "didn't meet the definition of the [Analyst 3] and that


       4
        DOER defines "leadwork" as:

       Under limited supervision, leadwork is the ongoing, daily responsibility
       to prioritize, schedule, assign, direct, guide and report on the work
       activities of other state employees so that the work is completed in an
       efficient and effective manner. This is accomplished by recommending
       to the supervisor or manager the allocation of human and financial
       resources; by distributing and reassigning work tasks to other state
       employees; by directing other state employees on daily work assingments;
       by instructing other state employees on how to complete their work tasks;
       by taking immediate remedial action to correct and improve their work;
       and by reporting on the quality, quantity and timeliness of work
       performance to the supervisor or manager.

Id. at 27.



                                          -4-
it was the intent of the agency to maintain only one [Analyst 3] position in that work
unit." Id. at 31.

      On February 3, 1994, Brothen sent Lee a letter to inform Lee that DOER had
denied her reallocation request. This letter explained that

      [i]n the Commerce Analyst series, movement to the [Analyst 3] is
      dependent on the assignment of the "lead" role to a given position.
      Historically, the lead role has gone hand in hand with an identification of
      the expanded knowledge base, but the expanded knowledge base does not
      in itself confer a "lead" role. In addition to the acquisition and application
      of greater program knowledge, the agency historically has identified a
      position as the "lead[.]" It is the right of management to determine the
      structure of the agency. It is my understanding that Commerce
      management has determined to have only one "lead" position identified
      in this work unit. That position is currently filled.

Id. at 115.

      Subsequently, Lee filed suit, alleging that the State denied her reallocation request
because of her gender in violation of Title VII, see 42 U.S.C. §§ 2000e to 2000e-17
(1994) , and the Minnesota Human Rights Act ("MHRA"), see Minn. Stat. Ann. §
363.03, subd. 1(2)(c) (West Supp. 1998). In addition, Lee claimed that "Defendant
McGlone" retaliated against Lee because of Lee's opposition to the gender
discrimination in the reallocation process in violation of Title VII, see 42 U.S.C. §
2000e-3(a) (1994), and the MHRA, see Minn. Stat. Ann. § 363.03, subd. 7(1) (West
Supp. 1998). Lee also brought several state-law tort claims against the State and
McGlone.5


      5
        The state-law tort claims brought against McGlone included: defamation;
tortious interference with contractual relations; tortious interference with prospective
advantage; intentional infliction of emotional distress; and negligent infliction of

                                           -5-
        The district court granted the State summary judgment on the gender
discrimination claim, finding that, although Lee established a prima facie case of gender
discrimination, Lee "failed to present evidence that supports a reasonable inference that
[the State's] reasons were a pretext for discrimination." Appellant's Add. at 11. The
district court then dismissed the Title VII gender discrimination and retaliation claims
against McGlone because Title VII does not impose individual liability on supervisors.
Finally, the district court, after declining to exercise supplemental jurisdiction, dismissed
Lee's remaining MHRA and state-law tort claims. Lee appeals.

II.    DISCUSSION

       We review de novo a grant of summary judgment. The standard we apply is the
same as the district court applied: whether the record shows that no genuine issue as to
any material fact exists and that the moving party is entitled to judgment as a matter of
law. See Fed. R. Civ. P. 56(c); Johnson v. Baptist Med. Ctr., 97 F.3d 1070, 1072 (8th
Cir. 1996).

       A.     The Gender Discrimination Claim

      Title VII gender discrimination actions follow the well-established burden shifting
analysis set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
See also Johnson, 97 F.3d at 1072. We apply this same analysis in reviewing
employment discrimination claims brought under the MHRA. See Feges v. Perkins
Restaurants, Inc., 483 N.W.2d 701, 710 (Minn. 1992).




emotional distress. Lee also made a claim for negligent supervision against the State.
Initially, Lee also brought claims for fraudulent and negligent misrepresentation against
McGlone but voluntarily agreed that the district court dismiss these claims with
prejudice.

                                            -6-
       For the purpose of analysis, we will assume that Lee has established her prima
facie case of gender discrimination. The State articulates two legitimate, non-
discriminatory reasons for denying Lee's reallocation request: (1) Lee was not assigned
to do leadwork, which the State claims is a requirement for an Analyst 3; and (2) the
Department wanted to have only one Analyst 3 in Lee's unit. Because the State has
advanced legitimate, non-discriminatory reasons for its adverse employment action, Lee
"must produce some evidence creating a genuine issue of fact as to whether [the State's]
explanation is pretextual and whether [the State] harbored a discriminatory intent."
Johnson, 97 F.3d at 1073; see also Ryther v. KARE 11, 108 F.3d 832, 837-38 (Lay,
majority) and 848 (Loken, dissenting) (8th Cir.) (en banc), cert. denied, 117 S. Ct. 2510
(1997).

        Lee identifies the following evidence to support her claim that the State's
proffered reasons constitute a pretext for intentional gender discrimination. First,
regarding the alleged leadwork requirement for the Analyst 3 position, Lee maintains
that she performed the necessary components of leadwork as those components had
been applied to the similarly situated male Analyst 3s and that Gross's support of her
reallocation establishes that she was performining the necessary duties in order to
qualify for an Analyst 3 position. Lee further notes that leadwork had not been an issue
until the Department applied this criteria to Lee, the first female seeking reallocation to
an Analyst 3 position. Moreover, Lee points out that, if leadwork was an essential
function of the Analyst 3 position, then the current male Analyst 3 would have been
performing leadwork, which Gross acknowledged was not the case. However,
McGlone made false statements alleging that, unlike the male Analyst 3s, Lee did not
perform leadwork, and DOER denied Lee's reallocation request based on the
information received from McGlone. Therefore, Lee concludes that a disputed issue of
material fact exists regarding whether the Department required leadwork as a necessary
component of an Analyst 3 position. As such, Lee asserts that this evidence is sufficient
to raise the inference that the State's proffered reason regarding leadwork is pretextual
and not worthy of belief.

                                           -7-
       Second, Lee argues that the State's additional stated reason regarding the
Department's management decision to have only one leadworker in Lee's section is
pretextual and unworthy of belief. Lee contends that the State has been inconsistent in
its explanation for the denial of the reallocation. In particular, Lee maintains that the
State initially alleged (1) that the sole reason that Lee was not reallocated was based on
her failure to perform leadwork; and (2) that DOER made the reallocation decision
independent of Commerce. Lee then submits that the State later reversed its position,
claiming that the Department only wanted one leadworker and that the Department had
the management right to decide the structure of its agency. Lee concludes that,
regardless of the propriety of the State's business decision, such materially conflicting
evidence raises a question of fact as to the credibility of the State's proffered reason.
We disagree.

       Evidence that the State's proffered reason for denying Lee's reallocation request
was pretextual will only defeat summary judgment if the evidence could persuade a
reasonable fact-finder that Lee was discharged because of intentional gender
discrimination. See Ryther, 108 F.3d at 842. Here, we conclude that the mere
differential treatment between the male Analyst 3s and Lee does not support any
reasonable inference of gender discrimination. It is suspect whether Lee was similarly
situated to the former and current male Analyst 3s because the male Analyst 3s attained
this position through an open application process as opposed to a reallocation; therefore,
the males did not have to establish that they were performing leadwork in order to
qualify for the position.

      Moreover, the Department possessed the prerogative to change what job duties
the Department expected an Analyst 3 to perform. This circuit has acknowledged that
"employers have wide latitude to make business decisions," including the right to
change an employee's duties. McLaughlin v. Esselte Pendaflex Corp., 50 F.3d 507,
511-12 (8th Cir. 1995). The mere fact that the Department clarified its expections
regarding the leadwork component at the time Lee sought reclassification does not

                                           -8-
render this reason unworthy of credence and establish invidious, gender discrimination,
especially when the current male Analyst 3's job was to conform to the new standard.
In fact, we note that Lee's supervisor Gross withdrew his support for her reallocation
upon learning about the Department's definition of "leadwork" and concluding that Lee
did not meet this definition.

       Finally, although the record may reveal that McGlone disliked Lee, none of this
evidence raises a reasonable inference of gender discrimination as Title VII does not
"prohibit employment decisions based upon . . . erroneous evaluations [or] personal
conflicts between employees." Hill v. St. Louis Univ., 123 F.3d 1114, 1120 (8th Cir.
1997). In any event, the record shows that Deputy Commerce Commissioner Nelson
made the decision regarding the Department's staffing needs and that DOER denied
Lee's reallocation request relying upon "the right of management to determine the
structure of the agency." J.A. at 115. Thus, any evidence regarding McGlone's dislike
for Lee or allegedly false and discriminatory actions do not apply to the adverse
employement action. See McLaughlin, 50 F.3d at 512 (statements made by employees
not involved in the decision do not give rise to a reasonable inference of discrimination).
Similarly, Ingrassia's statements regarding the alleged "good-ol'-boy network" and the
"overtones of sex discrimination" against Lee, J.A. at 75, do not support a reasonable
inference of gender discrimination because Ingrassia was not involved in the decision
to deny Lee's reallocation request and these comments relate to the hostility Ingrassia
perceived between Lee and non-decisionmakers, McGlone as well as the other three
males working in the division. See McLaughlin, 50 F.3d at 512.

       We also conclude that Lee fails to prove that the Department's second proffered
reason --the Department's management decision to have only one leadworker in Lee's
section-- constitutes a pretext for gender discrimination. Although Lee claims that the
Department submitted inconsistent explanations for opposing her reallocation request,
we must disagree. Instead, as early as November 11, 1993, Deputy Commerce
Commissioner Nelson stated that the Department wanted only one Analyst 3 in Lee's

                                           -9-
division. McGlone repeated this same reason in her December 9, 1993 memorandum
to DOER. Similarly, the Commissioner of Commerce, James Ulland, informed Lee on
December 27, 1993, that there was only one Analyst 3 position designated for her
group. Therefore, we hold that the proof of discriminatory intent is insufficient to
support a jury verdict in Lee's favor and find that the district court properly granted
summary judgment to the State.

      B.     The Retaliation Claim

        We next turn to Lee's argument that the district court erred in ruling that Lee's
retaliation claim6 was brought against McGlone in her individual capacity and, thus, was
insufficient to state a claim against the State because Title VII does not impose
individual liability on supervisors or co-workers. Lee maintains that her retaliation
claim against McGlone, the employer's agent, is sufficient to state a claim against the
State under a respondeat superior liability theory. Although Lee's contention may have
some merit, Lee failed to raise this argument to the district court.7 Therefore, we need

      6
        In Count I, paragraph 26 of Lee's Complaint, Lee alleged that "Defendant
McGlone retaliated against Ms. Lee because she reasonably, in good faith, opposed
gender discrimination in the reallocation process." J.A. at 14. The complaint further
alleged that "[a]t all times material, Defendant McGlone was the Director of Personnel
for the Department of Commerce and acted within the scope of her employment with
said Department." Id. at 10.
      7
        In the State's Memorandum of Law in Support of its Motion for Summary
Judgment, the State first argued that neither Title VII nor the MHRA permits an action
against McGlone in her individual capacity because McGlone does not qualify as an
"employer" under the relevant statutes. However in her Memorandum of Law in
Opposition to the State's Motion for Summary Judgment, Lee counters that McGlone
should be individually liable under Title VII and the MHRA, but nowhere argues that
the State is, nonetheless, vicariously liable for McGlone's alleged discriminatory acts
committed within the scope of her employment. Instead, counsel for Lee apparently
operated under the mistaken belief that the State had not "moved for dismissal of
[Lee]'s retaliation claims under Title VII and the MHRA." Plaintiff's Mem. of Law in

                                         -10-
not consider Lee's argument raised for the first time on appeal. See Curtis v. Elec. &
Space Corp., 113 F.3d 1498, 1503 n.2 (8th Cir. 1997). In any event, after construing
the facts8 in the light most favorable to Lee, we conclude that Lee does not present
evidence sufficient to demonstrate any adverse employment action that is actionable
under Title VII. See Manning v. Metropolitan Life Ins. Co., Inc., 127 F.3d 686, 692-93
(8th Cir. 1997); Ledergerber v. Stangler, 122 F.3d 1142, 1144-45 (8th Cir. 1997).
Accordingly, we affirm the district court's dismissal of Lee's retaliation claim.

III.   CONCLUSION

       After carefully reviewing the record and applicable law, we find that Lee's
remaining arguments have no merit. For the reasons set forth in this opinion, we affirm
the district court's judgment.

       A true copy.

             Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




Opp'n to Def.'s Motion for Summ. J. at 19. Again, in the State's Reply Memorandum,
the State reiterated that the district court should dismiss Lee's retaliation claims under
Title VII, in part, because Lee's complaint solely states a retaliation claim against
McGlone in her individual capacity and McGlone, who does not qualify as an
"employer," is not a proper defendant for this claim.
       8
       Lee alleges that, following her grievance for gender discrimination, McGlone
"made false and damaging statements to other employees about Ms. Lee, which
included: that she could not perform the functions of her job; that she only retained her
job because she had connections; that she does not work while on the job; that she does
not understand her job; and that she is crazy." J.A. at 13.

                                          -11-